DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10773139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2010/0113176) in view of Nakahara (JP 2010-158316).
Regarding claim 1, Boyd et al. discloses a golf club head having a crown 102c, sole 102d, toe, heel, back end, hosel 104, rail, a face plate 102b, and a single recess 130 in the sole. Boyd et al. discloses that the recess can be of any desired length, i.e. around the clubhead only on the crown, only on the sole, etc. (See Paragraph 0024 through 0026). Boyd et al. also discloses a weight 200 in the form of a wrapping element that magnetically attaches to the recess floor of the club head to hold it securely (See Paragraph 0045). This inherently creates mounting points for the weight. Boyd et al. does not disclose the mounting points being magnets. Nakahara discloses a club head having weights 6 received within recesses having magnets 9 thereon which connects to magnets 8 within the recess (See Abstract and Figure 7). Nakahara also discloses the magnets attracting in a first position and magnets repelling 
Regarding claim 3, Boyd et al. discloses an embodiment wherein the plurality of channels are three (See Figure 4).
Regarding claim 4, Boyd et al. discloses an embodiment wherein the plurality of channels are interconnected at a single junction (See Figure 4).
Regarding claim 5, the combination teaches the channel having at least one mounting point being that the weight is magnetically attached to the club head.
Regarding claim 6, the combination teaches the single junction having at least one mounting point.
Regarding claim 7, Boyd et al. discloses that the weights may have different masses but does not explicitly disclose the mass range of the weights. Nakahara discloses a plurality of weights wherein the weights range from 3 to 20 grams (See Paragraph 0014). One having ordinary skill in the art would have found it obvious 
Regarding claim 8, see the above regarding claim 7.
Regarding claim 9, Nakahara would inherently disclose the magnets being programmed with multi-pole structures arranged in a defined pattern (See Figure 6). The different poles are necessary to disengage the weights from the recess (See Figure 7).
Regarding claim 13, Applicant does not disclose why the diameter and thickness of the magnets are critical in order to attain the invention.  Boyd et al. and Nakahara both show weights of an adequate size to no impair the performance desired by the club head.  Further, the applicant notes that the magnets can be of any suitable size or shape (See Paragraph 0041).  In light of the above, one having ordinary skill in the art would have found the diameter and thickness of the magnets to be an obvious choice of design.  
Regarding claim 14, see the above regarding claim 13.
Claims 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2010/01131 76) in view of Nakahara (JP 2010-158316) further in view of Takeshita et al. (USPN 4981532).
Regarding claim 2, Nakahara discloses the magnets containing neodymium but does not disclose a specific neodymium combination or the amount of force created by the magnet. Takeshita et al. discloses a rare-earth element-iron-boron combination that has strong magnetic properties (Summary of the Invention). One having ordinary skill in the art would have found it obvious to have the magnets made of neodymium-iron- boron combination, as taught by Takeshita et al., in order to obtain strong magnetic strength. Based on the materials set forth above, the combination would 
Regarding claim 11, see the above regarding claim 2.
Regarding claim 12, see the above regarding claim 11.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
After considering the applicant’s arguments and amendment dated 10/11/21, the examiner has reconsidered the limitations of claims based on the applicant’s specification and a new rejection has been furnished.  
Terminal disclaimer dated 10/11/21 has been considered and accepted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711